Citation Nr: 0513402	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the right wrist for the 
period from June 1, 1999, to April 27, 2000 and the period 
from June 1, 2000, to August 2, 2004, based on an initial 
determination.

2.  Entitlement to an evaluation in excess of 70 percent for 
carpal tunnel syndrome (CTS) of the right wrist, since August 
3, 2004, based on an initial determination.

3.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the left wrist for the period 
from June 1, 1999 to January 11, 2000, and the period from 
March 1, 2000, to August 2, 2004 based on an initial 
determination.

4.  Entitlement to an evaluation in excess of 20 percent for 
carpal tunnel syndrome (CTS) of the left wrist, since August 
3, 2004, based on an initial determination.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to March 
1981.

This matter initially came before the Board on appeal from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) of Winston-Salem North 
Carolina.  During the appeal period, the ratings for both 
wrists were temporarily increased from 10 percent to 100 
percent for post-surgical convalescence.  For the right wrist 
that rating was assigned from April 28, 2000, to May 31, 
2000.  For the left wrist the rating was assigned from 
January 12, 2000, to February 28, 2000.  Thereafter the 10 
percent ratings were continued.  In January 2005, the RO 
increased the evaluation for the right wrist to 70 percent 
and the evaluation for the left wrist to 20 percent, both 
effective from August 3, 2004.  

It has been maintained that the veteran is unemployable as a 
result of the bilateral wrist disorder.  This issue has not 
been developed and is not ripe for review.  It is referred to 
the RO for actions deemed appropriate.

This case was previously before the Board in July 2004 and 
Remanded for additional development and adjudication.


FINDINGS OF FACT

1.  For the period from June 1, 1999, to April 27, 2000, and 
the period from June 1, 2000, to August 2, 2004 the veteran's 
service-connected right carpal tunnel syndrome was manifested 
by symptoms productive of no more than mild incomplete 
paralysis.

2.  For the period since August 3, 2004, the veteran's 
service-connected right carpal tunnel syndrome was manifested 
by symptoms productive of no more than complete paralysis.  
The veteran's service-connected right wrist is currently 
evaluated at the maximum schedular rating available under the 
appropriate diagnostic code.

3.  For the period from June 1, 1999 to January 11, 2000, and 
the period from March 1, 2000, to August 2, 2004, the 
veteran's service-connected left carpal tunnel syndrome was 
manifested by symptoms productive of no more than mild 
incomplete paralysis.

4.  For the period since August 3, 2004, the veteran's 
service-connected left carpal tunnel syndrome was manifested 
by symptoms productive of no more than moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome, right wrist, for the period of June 
1, 1999, to April 27, 2000, and the period of June 1, 2000, 
to August 2, 2004, have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.120, 
4.124a, Diagnostic Code 8515 (2004).

2.  The criteria for a rating in excess of 70 percent for 
carpal tunnel syndrome, right wrist, since August 3, 2004, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.69, 4.120, 4.124a, Diagnostic 
Code 8515 (2004).

3.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome, left wrist, for the period of June 1, 
1999, to January 11, 2000, and the period of March 1, 2000, 
to August 2, 2004have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.120, 
4.124a, Diagnostic Code 8515 (2004).

4.  The criteria for a rating in excess of 20 percent for 
carpal tunnel syndrome, left wrist, since August 3, 2004, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.69, 4.120, 4.124a, Diagnostic 
Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

The veteran filed her claim for service connection for CTS in 
June 1999.  In a letter dated in October 2001, the RO 
informed the veteran of the requirements of VCAA.  A July 
2002 rating decision granted service connection for CTS, 
right and left wrists, and assigned 10 percent disabling 
evaluations.  The veteran disagreed with the evaluations 
assigned and perfected an appeal.  In a letter dated in July 
2004, the RO again informed the veteran of the requirements 
of VCAA.  In a January 2005 supplemental statement of the 
case, the veteran was provided with the applicable law and 
regulations regarding VCAA.  Under the circumstances, the 
Board finds that there has been substantial compliance with P 
elegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups. 38 C.F.R. § 4.120 
(2004).



8515
Paralysis of the Median Nerve:
Majo
r
Minor

Complete; the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle finger, 
cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10

38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (Note preceding Diagnostic Code 8515).

Factual Background

In July 2002, the RO granted service connection for carpal 
tunnel of the right and left wrists.  Ten percent evaluations 
were assigned to each, effective June 1, 1999 the date of 
claim.  In a January 2000 consultation report, J.E.L., Jr., 
M.D. a private surgeon noted that electromyogram (EMG) 
findings indicated a delay in both the motor component of the 
median and ulnar nerve in both upper extremities.  
Significant physical findings noted on examination included a 
positive Tinel and Phalen's signs in the upper extremities, 
bilaterally.  There was significant weakness of the abductor 
pollicis muscles.  Private X-rays of the upper extremities, 
taken in January 2000, were negative for evidence of 
arthritic involvement.  The veteran was scheduled for 
operative procedures to release the median and ulnar nerves 
in both hands.  

The veteran underwent left wrist surgery in January 2000 and 
right wrist surgery in April 2000.  She was provided a 
temporary total rating for a period of convalescence 
following the left hand surgery from January 12, 2000, to 
February 28, 2000.  Likewise a temporary total rating for the 
right wrist was assigned from April 28, 2000, to May 30, 
2000.  38 C.F.R. § 4.30 (2004).  The 10 percent rating for 
the left wrist was continued from March 1, 2000.  The 10 
percent rating for the right wrist was continued from June 1, 
2000.  

Postoperative treatment records include a July 2000 narrative 
report from Dr. J.E.L., Jr., who indicated that following the 
left hand surgery there was some improvement in the motor 
function, however the sensory symptoms did persist and some 
motor weakness was apparent, due to the longstanding nature 
of the compression.  Following the surgery on the right hand 
again although some sensory symptoms did persist, there was 
improvement with the motor function of the hand.  The 
veteran's prognosis overall was guarded and it was felt that 
she may not regain full function of her hands and that some 
sensory symptoms would persist.  Postoperatively she 
continued to complain of chronic pain, paralysis decreased 
grip strength and decreased sensation.  

A nerve conduction velocity (NCV) study in July 2000 was 
abnormal with findings suggestive of bilateral sensorimotor 
median neuropathy and right median motor neuropathy proximal 
possibly at the elbow level.  In June 2001, it was noted that 
the veteran had significant scar compression on the right 
median nerve and further surgery was discussed.  An MRI of 
the right wrist in August 2001 was negative for evidence of 
tendinopathy or abnormal joint fluid development.  There was 
a mild degree of arthritic narrowing of the radiocarpal 
joint.  There was no evidence of a fracture of dislocation.  

On VA neurological examination in May 2002, strength of the 
deltoid, triceps, biceps, finger-to-thumb flexors and fist, 
were all good.  The veteran could make a stout fist with each 
hand and lift herself while seated.  Reflexes were hypoactive 
secondary to diabetes.  Trace figures, touch and vibration 
were normal in all extremities.  The clinical impression was 
bilateral carpal tunnel syndrome with chronic pain but 
preserved strength, bulk and sensation.  

At a RO hearing in April 2003 the veteran testified that she 
had problems with grip and sensation in the fingers on the 
right hand.  She testified that two fingers were constantly 
cold and that she could not lift anything heavy.  She had no 
remaining function in the fingers or hands.  She testified 
that she has pain, paralysis, numbness and tingling.  She 
also testified that she was employed as a teacher and that 
her disability affected her job, particularly with grasping 
chalk.  She testified that further surgery was suggested for 
the right arm.  

During VA examination in August 2003, clinical findings were 
negative for evidence of limitation of motion or function.  
The veteran complained of numbness in the distribution median 
nerve.  Objectively, the examiner found no anatomical or 
functional defects.  The veteran had complete motion of the 
thumbs and fingers.  There was normal 5/5 strength in both of 
her hands and normal dexterity with no additional limitation 
secondary to repetitive use.  She had full function with 90 
degrees flexion of all metacarpal phalangeal joints as well 
as full function of the proximal interphalangeal joints of 
the index, middle, ring and little finger, bilaterally.  The 
only complaint was of persistent partial sensory defect of 
the median nerves.  Careful pinprick examination revealed 
minimal loss in the thumb, index and middle finger even 
though the veteran stated that the same was present in the 
fourth and fifth finger.  There was nothing to indicate an 
ulnar nerve dysfunction.  The clinical impression was post 
status CT of the right and left hands with minimal median 
nerve sensory loss.  

The veteran underwent additional right wrist surgery in 
December 2003.  The postoperative diagnosis was severe 
compression of the right medial nerve and ulnar nerve; ulnar 
nerve with neuroma formation and fibrosis of right median 
nerve and synovitis.  In an opinion dated the same month, the 
veteran's surgeon noted that it was doubtful that the veteran 
would regain function in right median nerve and that 
operative findings suggested she would have severely 
compromised and limited use of her right hand.  The surgeon 
noted that the left median nerve might have similar findings.  

On VA examination in April 2004, the veteran's medical 
history and complaints were noted.  The examiner confirmed 
the diagnosis of bilateral CTS.  Slight thenar atrophy was 
noted on the right, but strength and sensation were normal in 
both extremities.  Trace figures, vibration and joint sense 
were normal and she was able to differentiate a 10 mm disc 
from a 11 mm disc in either hand.  The response to light 
touch was slightly less in the right index finger than the 
left.  Reflexes were hypoactive in upper extremities and 
absent in the lower extremities, secondary to diabetes.  

On the most recent VA examination in August 2004, the veteran 
had no grasp of the right hand.  She could not make a fist or 
extend the fingers outward.  The first three digits did not 
move and the fourth and fifth digits moved slowly curling 
inward.  There was evidence of thenar atrophy.  Ape hand 
noted.  She was unable to abduct the thumb.  The examiner 
noted the right hand was essentially useless.  There was no 
radial reflex or discrimination of hot and cold.  There was 
decreased sensation.  The examiner concluded the veteran had 
complete paralysis of the right hand.  

Examination of the left hand revealed weak grasp of 3/5.  
There was no atrophy and no ape-type hand noted.  There were 
hyperreflexes of the radial and biceps and evidence of 
hypersensation.  The veteran was able to discriminate between 
cold and hot.  The clinical impression was moderate 
incomplete CTS on the left.  

In January 2005, the RO increased the evaluation for the 
veteran's right wrist to 70 percent and to 20 percent for the 
left wrist, both effective from August 3, 2004.



Analysis

1.  Right wrist

Evaluation in excess of 10 percent from June 1, 1999, to 
April 27, 2000, and from
June 1, 2000, to August 2, 2004

Since the claim was filed in 1999, the veteran's complaints 
(primarily, pain, weakness and numbness) appear to have 
remained essentially unchanged, and these complaints are 
clearly referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right wrist 
disability.  

Essentially, there are few abnormal findings to support a 
conclusion that, during either time period in question, the 
veteran had any more than mild incomplete paralysis of the 
right wrist.  As is clear from the above, on April 28, 2000, 
she underwent right wrist surgery because significant CTS 
symptoms.  In 1999, prior to the surgery, Phalen's and Tinel 
testing was positive and there was significant muscle 
weakness.  However, there was no evidence of muscle atrophy, 
incomplete pronation, problems with finger flexion or thumb 
motion or an inability to make a fist.  

The Board notes that the reports of the veteran's symptoms 
following surgery have varied in degree.  Postoperative 
evaluations indicated an improvement in motor function but 
continued sensory symptoms.  Although the veteran continued 
to complain of pain, paralysis, decreased grip strength and 
decreased sensation, several post-surgical VA examinations 
conducted in 2002, 2003 and 2004 indicate no more than 
minimal residuals associated with the service-connected right 
wrist, to include positive Phalen's and Tinel signs with 
numbness but no significant loss of grip strength, motion, 
function or dexterity of the right hand.  The only 
significant finding was partial sensory defect in the median 
nerves and more recently slight right thenar atrophy.  
Utilizing these findings, the RO awarded a 10 percent 
evaluation for each period based on mild incomplete paralysis 
of the right wrist, an appropriate award in view of the 
pertinent clinical findings.  

Additionally, the Board also finds that the 10 percent rating 
contemplates the standards outlined in the note under the 
rating schedule for peripheral nerves specifically provides 
that when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Here, 
although the veteran's complaints are not entirely sensory, 
as evidenced by subjective complaints of pain and weakness, 
the overall objective evidence has indicated that grip 
strength was preserved, and no history of exacerbation of 
symptomatology or flare-ups was clinically indicated.  In 
view of such, the Board is of the opinion that the objective 
findings and the veteran's subjective complaints are 
contemplated by the assigned 10 percent rating, and that a 
higher rating is not warranted.

There is neither argument nor medical evidence suggesting 
more than mild incomplete paralysis.  Thus, from June 1, 
1999, to April 27, 2000, and from June 1, 2000, to August 2, 
2004, there is no statutory or regulatory basis for an award 
of an increased rating for the impairment of the right wrist 
based on the schedular criteria.  Accordingly, the claim for 
a rating in excess of 10 percent for the right wrist 
disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Evaluation in excess of 70 percent since August 3, 2004

As noted above, following the April 2000 surgery, the 10 
percent rating was in effect from June 1, 2000 to August 2, 
2004.  On August 3, 2004, the veteran underwent VA 
examination.  A maximum 70 percent rating was assigned based 
on the clinical findings, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, for complete paralysis of the median 
nerve.  Since the veteran is right-hand dominant, her 
disorder is rated as impairment of the major upper extremity.  
38 C.F.R. § 4.69 (2004).  

The RO has also awarded special monthly compensation for loss 
of use of the right hand.  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).  The schedular rating 
for amputation of the major hand or loss of use of the major 
hand is 70 percent.  38 C.F.R. § 4.71, Diagnostic Code 5125 
(2004).  For this reason, a rating in excess of 70 percent 
for the veteran's CTS of the right wrist is not warranted.

As stated, the veteran is currently in receipt of the maximum 
evaluation for paralysis of the median nerve for the major 
arm under Diagnostic Code 8515.  Given the nature of the 
current evidence of neurological impairment upon recent VA 
examinations, the Board finds no other appropriate diagnostic 
code that provides for a higher rating.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, there is 
no basis for awarding a schedular rating greater than 70 
percent.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


2.  Left wrist

Evaluation in excess of 10 percent from June 1, 199,9 to 
January 11, 2000,
 and from March 1, 2000, to August 2, 2004

The same analysis as for the right wrist applies here.  

Since the claim was filed in 1999, the veteran's complaints 
(primarily, pain, weakness and numbness) appear to have 
remained essentially unchanged, and these complaints are 
clearly referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's left wrist 
disability.  

Essentially, there are few abnormal findings to support a 
conclusion that, during either time period in question, the 
veteran had any more than mild incomplete paralysis of the 
left wrist.  As is clear from the above, on January 12, 2000, 
the veteran underwent left wrist surgery because significant 
CTS symptoms.  In 1999, prior to the surgery, Phalen's and 
Tinel testing was positive and there was significant muscle 
weakness.  However, there was no evidence of muscle atrophy, 
incomplete pronation, problems with finger flexion or thumb 
motion or an inability to make a fist.  The reports of the 
veteran's symptoms have varied in degree following the 
surgery.  Postoperative evaluations indicated an improvement 
in motor function but continued sensory symptoms.  A NCV 
study showed continued symptoms of CTS but they are wholly 
sensory.  Although the veteran continued to complain of 
chronic pain, paralysis, decreased grip strength and 
decreased sensation, several post-surgical VA examinations 
conducted in 2002, 2003 and 2004 indicate no more than 
minimal residuals associated with the service-connected left 
wrist, to include positive Phalen's and Tinel signs with 
numbness but no significant loss of grip strength, motion, 
function or dexterity of the left hand.  The only significant 
finding was partial sensory defect in the median nerves.  
Utilizing these findings, the RO awarded a 10 percent 
evaluation for each period based on mild incomplete paralysis 
of the left wrist, an appropriate award in view of the 
pertinent clinical findings.  

Additionally, the Board also finds that the 10 percent rating 
contemplates the standards outlined in the note under the 
rating schedule for peripheral nerves specifically provides 
that when the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Here, 
although the veteran's complaints are not entirely sensory, 
as evidenced by subjective complaints of pain and weakness, 
the overall objective evidence has indicated that grip 
strength was preserved, and no history of exacerbation of 
symptomatology or flare-ups was clinically indicated.  In 
view of such, the Board is of the opinion that the objective 
findings and the veteran's subjective complaints are 
contemplated by the currently assigned 10 percent rating, and 
that a higher rating is not warranted.

There is neither argument nor medical evidence suggesting 
more than mild incomplete paralysis.  Thus, from June 1, 
1999, to January 11, 2000, and from March 1, 2000, to August 
2, 2004, there is no statutory or regulatory basis for an 
award of an increased rating for the impairment of the left 
wrist based on the schedular criteria.  Accordingly, the 
claim for a rating in excess of 10 percent for the left wrist 
disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Evaluation in excess of 20 percent since August 3, 2004

As noted above, following surgery in January 2000, the 10 
percent rating was in effect from March 1, 2000, to August 2, 
2004.  On August 3, 2004, the veteran underwent VA 
examination.  A 20 percent rating was assigned based on the 
clinical findings.

Despite complaints of pain, weakness and numbness in the left 
wrist, the evidence does not show symptoms consistent with 
more than moderate incomplete paralysis of the median nerve.  
The medical findings reveal no evidence of muscle atrophy, 
incomplete pronation, problems with finger flexion or thumb 
motion, an inability to make a fist, or weakened left wrist.  
The recorded strength of 3 out of 5 in the left hand 
represented fair muscle strength.  

Additionally, the Board also finds that, the current 20 
percent rating contemplates the standards outlined in the 
note under the rating schedule for peripheral nerves 
specifically provides that when the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  Here, although the veteran's complaints are 
not entirely sensory, as evidenced by subjective complaints 
of pain and weakness, the overall objective evidence has 
indicated that grip strength was preserved, and no history of 
exacerbation of symptomatology or flare-ups was clinically 
indicated.  In view of such, the Board is of the opinion that 
the objective findings and the veteran's subjective 
complaints are contemplated by the currently assigned 20 
percent rating, and that a higher rating is not warranted.

Based on the foregoing, the Board finds that the evidence 
does not show symptoms consistent with more than moderate 
incomplete paralysis of either the median or ulnar nerve of 
the left wrist.  Accordingly, her claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the right wrist for the 
period from June 1, 1999, to April 27, 2000, and the period 
from June 1, 2000, to August 2, 2004, is denied.

Entitlement to an evaluation in excess of 70 percent for 
carpal tunnel syndrome (CTS) of the right wrist, since August 
3, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS) of the left wrist for the period 
from June 1, 1999, to January 11, 2000, and the period from 
March 1, 2000, to August 2, 2004 is denied.

Entitlement to an evaluation in excess of 20 percent for 
carpal tunnel syndrome (CTS) of the left wrist, since August 
3, 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


